Citation Nr: 1048268	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-37 700	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to 
include as a result of herbicide exposure. 

2.  Entitlement to service connection for malignant melanoma, to 
include as a result of herbicide exposure. 

3.  Entitlement to service connection for lipoma, to include as a 
result of herbicide exposure. 

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral neuropathy 
or burning and tingling sensations in the feet, to include as a 
result of herbicide exposure.

6.  Entitlement to service connection for hypertension, to 
include as a result of herbicide exposure. 

7.  Entitlement to service connection for arthritis of the left 
shoulder, left hip, and cervical spine.

8.  Entitlement to service connection for a right ear hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968, from June 1969 to October 1970, and from October 1970 to 
October 1973. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in March 2005, October 2005, 
February 2008, and September 2008 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the claims at issue.

The Veteran testified at a February 2010 Board hearing at the 
Montgomery RO before the undersigned.  A transcript of the 
hearing has been associated with the claims file. 

In a February 2009 statement, the Veteran argued that a VA 
doctor's decision in November 1979 not to perform eye 
surgery to treat the Veteran's diplopia constituted 
malpractice.  The Board finds that this states a possible 
claim for benefits under 38 U.S.C.A. § 1151 (West 2002).  
This claim has not yet been adjudicated by the agency of 
original jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The claims of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, peripheral neuropathy or 
burning and tingling sensations in the feet, and a right ear 
hearing loss disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his claim of entitlement to service 
connection for multiple myeloma. 

2.  Malignant melanoma is not a disease associated with herbicide 
exposure, did not manifest in active service or within one year 
of service separation, and has not otherwise been shown to be 
related to service. 

3.  Lipoma is not a disease associated with herbicide exposure, 
did not manifest in active service, and has not otherwise been 
shown to be related to service. 

4.  The Veteran's hypertension is not a disease associated with 
herbicide exposure, did not manifest in active service or within 
one year of service separation, and has not otherwise been shown 
to be related to service. 

5.  The Veteran's arthritis of the left shoulder, left hip, and 
cervical spine did not manifest in active service or for several 
decades after service separation, and has not otherwise been 
shown to be related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been 
met with regard to the claim of entitlement to service connection 
for multiple myeloma.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  Malignant melanoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).

3.  Lipoma was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

5.  Arthritis of the cervical spine, left shoulder, and left hip 
was not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The 
Veteran has withdrawn the claim of entitlement to service 
connection for multiple myeloma and thus any error under the VCAA 
with respect to this claim is moot.  With regard to the other 
claims decided in this opinion, for the reasons discussed below 
the Board finds that the requirements under the VCAA have either 
been met or that any deficiencies in the duty to notify and 
assist constituted harmless error and thus no prejudice exists. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Notifying the Veteran 
of what evidence is necessary to substantiate the claim requires 
notice of these five elements.  See id. at 486.

Here, with regard to the Veteran's service connection claims for 
lipoma and hypertension, letters dated in December 2004 and June 
2005, which were sent prior to the initial rating decisions in 
these matters, informed the Veteran of the first three elements 
of service connection, gave examples of the types of evidence the 
Veteran could submit in support of his claims, and provided 
notice of the Veteran's and VA's respective responsibilities for 
obtaining such evidence.  Since the Board has concluded that the 
preponderance of the evidence is against these claims, lack of 
notice with respect to the disability rating or effective date to 
be assigned did not affect the outcome of these claims or the 
essential fairness of the adjudication, and therefore no further 
notice is needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
115-16 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board concludes 
that the duty to notify has been satisfied with respect to these 
claims. 

With regard to the Veteran's service connection claims for 
malignant melanoma and arthritis, letters dated in March 2007, 
December 2007, and May 2008 were sent prior to the initial rating 
decisions in these matters and together notified the Veteran of 
all five elements of service connection, the types of evidence 
the Veteran could submit in support of his claims, and the 
Veteran's and VA's respective responsibilities for obtaining such 
evidence.  Therefore, the Board concludes that the duty to notify 
has been satisfied with respect to these claims. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the claims file.  At the February 2010 Board hearing, the 
Veteran stated that he was receiving disability benefits from the 
Social Security Administration (SSA) for malignant melanoma.  The 
Board notes that where VA has notice that a veteran is receiving 
SSA disability benefits and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.152(c)(2); Hayes v. Brown, 9 Vet. 
App. 67 (1996).  In this case, the Board finds that such records 
would not be relevant.  The Veteran stated that he only has been 
treated for malignant melanoma by VA and that it was first 
diagnosed in 2004.  The Veteran denied and there is no evidence 
otherwise suggesting that he received any treatment for his 
cancer prior to that time.  The VA treatment records pertaining 
to the Veteran's melanoma are in the file.  Indeed, as will be 
discussed below, the VA treatment records dated in 2004 show that 
the Veteran's melanoma was first diagnosed at this time and that, 
according to the Veteran, it had only manifested a few months 
before.  Thus, as the issue here is whether the Veteran's 
melanoma is related to service rather than the degree of 
disability it causes, and as there is no indication that SSA 
records would yield information not already of record pertaining 
to the etiology of the Veteran's melanoma, the Board finds that 
these records are not relevant to the present claim and thus need 
not be obtained.  See id. 

The Veteran has not identified any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claims.  Therefore, the Board concludes that the duty to assist 
has been satisfied with respect to obtaining relevant evidence on 
the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The Board finds that VA examinations are not required to decide 
the claims addressed in this opinion.  With regard to the 
Veteran's service connection claim for malignant melanoma, the 
Veteran does not argue and there is no evidence otherwise showing 
that it manifested in service or until 2004.  The Veteran's only 
argument is that malignant melanoma was caused by in-service 
herbicide exposure.  However, malignant melanoma is not a disease 
associated with herbicide exposure under 38 U.S.C.A. § 3.309, as 
will be discussed in more detail below.  Moreover, under the 
authority granted by Congress in the Agent Orange Act of 1991 and 
the Veterans Education and Benefits Expansion Act of 2001, the 
Secretary of Veterans Affairs (Secretary) has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which he has not specifically 
determined that a presumption of service connection is warranted 
based on research findings of the National Academy of Science 
(NAS).  See Notice on Health Outcomes Not Associated With 
Exposure to Certain Herbicide Agents (Notice), Fed. Reg., 72 FR 
32395, 32407 (June 12, 2007).  Thus, there is no indication that 
the Veteran's malignant melanoma is associated with herbicide 
exposure or otherwise related to service.  See McLendon, 20 Vet. 
App. at 83.  The Board acknowledges that the Veteran and his wife 
state that he has had nodes under his skin since shortly after 
leaving service.  However, there is no competent evidence that 
these nodes were a manifestation of melanoma.  In this regard, 
while the Veteran is competent to describe a history of having 
such nodes, he is not competent to diagnose them as melanoma as 
he does not have the appropriate training or expertise to make 
such medical determinations.  See Jandreau v. Nicholson, 492 F. 
3d 1372, 1376-77 (Fed. Cir. 2007)) (noting that a layperson is 
not competent to diagnose a complex medical condition such as a 
form of cancer); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that in order for testimony to be probative of any fact, 
the witness must be competent to testify as to the facts under 
consideration).  Indeed, even assuming these nodes are the same 
type that manifested in 2005, they have been diagnosed as lipoma 
and have never been associated with the Veteran's malignant 
melanoma, as discussed in more detail below.  See, e.g., June 
2005 and December 2009 VA treatment records.  Accordingly, as 
there is no indication that the Veteran's malignant melanoma may 
be related to service, the Board concludes that an examination is 
not necessary to make a decision on this claim.  See McLendon, 20 
Vet. App. at 83.

Concerning the Veteran's claim for lipoma, the Board finds that a 
VA examination is not warranted because there is no evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations which would support service incurrence or 
aggravation.  See id.  In this regard, lipoma is not a disease 
associated with herbicide exposure, as will be discussed in more 
detail below.  See 38 C.F.R. § 3.309; see also Notice, Fed. Reg., 
72 FR 32395, 32407.  Moreover, lipoma did not manifest in 
service.  Although the Veteran was treated in service on numerous 
occasions for various conditions, the service treatment records 
are negative for diagnoses, treatment, or complaints of any skin 
conditions.  The Veteran's April 1973 separation examination 
indicates that the Veteran's skin was found to be normal.  The 
Veteran has not stated that his lipoma or knots in his skin 
manifested in service.  Thus, there is no evidence of a skin 
condition in service or other evidence to support a finding of 
service incurrence.  See McLendon, 20 Vet. App. at 83.  The Board 
acknowledges that the Veteran and his wife have stated that his 
lipoma manifested shortly after he separated from service.  The 
Board notes that there are no medical records showing the 
presence of lipoma until 2004 and the Veteran stated that he did 
not seek treatment for lipoma prior to that time.  However, even 
assuming that the Veteran's lipoma did manifest soon after 
service, this fact alone does not suggest the existence of an in-
service disease, injury, or event which would support a finding 
of service incurrence.  There is no competent evidence of record 
suggesting that lipoma, which did not manifest until after 
service, may have been incurred or aggravated in service.  Thus, 
because lipoma is not a condition associated with herbicide 
exposure and there is no evidence of a disease, injury, or event 
in service which might support a finding that the Veteran's 
lipoma was incurred therein, the second McLendon element is not 
met and therefore a VA examination is not warranted.  See 
McLendon, 20 Vet. App. at 83.  

With regard to the Veteran's claim for hypertension, the Board 
finds that a VA examination is not warranted.  As discussed in 
more detail below, hypertension is not a disease associated with 
herbicide exposure.  See 38 C.F.R. § 3.309; see also Notice, Fed. 
Reg., 72 FR 32395, 32407.  Moreover, the Veteran's service 
treatment records and examination reports are negative for 
hypertension or high blood pressure readings. Indeed, 
hypertension was not diagnosed until September 2004, over thirty 
years after the Veteran separated from service in October 1973.  
The Veteran has not stated and there is no other evidence 
suggesting that the Veteran had hypertension prior to 2004.  
Given the fact that several decades elapsed between the Veteran's 
separation from service in 1973 and the diagnosis of hypertension 
in 2004, there is no indication that the Veteran's hypertension 
may be related to service.  See McLendon, 20 Vet. App. at 83.  
The Board notes that in a February 2009 statement, the Veteran 
argued that his hypertension was an effect of his "other 
problems."  However, the Veteran has not specified which of his 
medical problems may have caused hypertension and has not argued 
that hypertension is related to a service-connected disability.  
See 38 C.F.R. § 3.310(a) (2010).  Accordingly, a VA examination 
is not warranted.  See McLendon, 20 Vet. App. at 83.  

Finally, with regard to the Veteran's claim for arthritis of the 
joints, the Board finds that a VA examination is not warranted 
because there is no indication that the Veteran's arthritis of 
the left hip, back, and shoulder may be related to the injuries 
he sustained in service.  See id.  In this regard, the Veteran 
argues that a right ankle sprain, an injury to his right hand, 
and a fracture of his nose he sustained when he fell off of a 
bunk bed during service caused his arthritis.  The Veteran's 
service treatment records reflect all of these injuries, as 
discussed below.  However, the Veteran's arthritis was not 
diagnosed until 2004, over thirty years after he separated from 
service in 1973.  The Veteran has not stated and there is no 
evidence otherwise showing that the Veteran continued to have 
problems with his ankle, hand, or nose after service or any 
problems with his joints.  Indeed, the April 1973 separation 
examination is negative for any such problems.  Moreover, the 
Veteran's arthritis of the left hip, left shoulder, and cervical 
spine do not correspond to the areas of the body which were 
injured in service.  Although a May 1971 service treatment record 
reflects that after he fell out of the bunk bed the Veteran 
reported slight tenderness over the lower cervical and upper 
thoracic vertebral bodies corresponding to the trapezius muscles, 
X-rays taken of this area at the time were normal.  Thus, given 
the long period of over three decades that elapsed between the 
injuries sustained by the Veteran in service and the diagnosis of 
arthritis in 2004, without any evidence of problems with the 
Veteran's cervical spine, shoulder, or hip during this time, as 
well as the fact that the Veteran's arthritis does not appear to 
affect the body parts injured in service (namely his nose, ankle, 
and hand), there is no indication that his arthritis may be 
related to service.  See McLendon, 20 Vet. App. at 83.  The 
Veteran's argument that his current arthritis was caused by his 
in-service injuries, by itself and without any other evidence 
suggesting such a relationship, is not sufficient to trigger VA's 
duty to provide a VA examination.  See Waters v. Shinseki, 601 
F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's 
"conclusory generalized statement that his service illness 
caused his present medical problems" was not sufficient to 
entitle him to a VA examination).  In this regard, the Veteran 
himself, as a lay person, does not have the medical training or 
experience to offer a competent opinion that his arthritis may be 
related to his in-service injuries as this is a determination 
that is medical in nature and therefore requires medical 
expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 
Layno, 6 Vet. App. at 469-70; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Savage v. Gober, 10 Vet. App. 488, 
494 (1997) (holding that a lay person is not competent to provide 
a medical opinion relating his present arthritis to a fall in 
service).  Accordingly, the Board finds that the provision of a 
VA examination is not necessary to decide this claim.  See 
McLendon, 20 Vet. App. at 83.

In sum, with regard to the claims decided in this opinion, the 
Board finds that there has been no error with respect to VA's 
duty to provide a VA examination.  See 38 C.F.R. §§ 3.159(c)(4); 
McLendon, 20 Vet. App. at 83.

As noted above, in February 2010 the Veteran testified at a Board 
hearing before the undersigned.  38 C.F.R. § 3.102(c)(2) (2010) 
provides that it is the responsibility of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position.  In Bryant v. Shinseki, 23 
Vet. App. 488, 491-93 (2010), the Court held that the hearing 
officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  
First, the hearing officer must explain fully the issues still 
outstanding that are relevant and material to substantiating the 
claim by explicitly identifying them for the claimant.  Id. at 
496.  Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the claim 
when such evidence is missing from the record or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record.  Id. at 496-97. 

Here, with regard to the claims at hand, the outstanding issues 
have been whether there are causal relationships between the 
Veteran's current disabilities and his period of service, 
including his in-service herbicide exposure.  Although the Board 
asked questions of the Veteran pertaining to these issues, he was 
not told directly that the evidence had to show a relationship 
between his current disabilities and his period of service.  See 
id. at 497 (holding that a hearing officer's inquiries regarding 
the existence of a current disability and a nexus to service did 
not equate to explaining that these issues were material to 
substantiating the claim).  However, for the following reasons, 
the Board finds that the Veteran has not been prejudiced by this 
error.  See Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed. Cir. 
2007) (holding that the Court must review the record to take due 
account of the rule of prejudicial error); Shinseki v. Sanders, 
129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of 
whether prejudicial error exists is based on the specific facts 
of each case).  

In Bryant, 23 Vet. App. at 498-99, the Court held that although 
the hearing officer did not explicitly lay out the material 
issues of medical nexus and current disability, the purpose of 
38 C.F.R. § 3.102(c)(2) had been fulfilled because the record 
reflected that these issues were developed by VA and there was no 
indication that the appellant had any additional information to 
submit.  Here, as discussed above, the Veteran's claims have been 
fully developed, to include obtaining the Veteran's service 
treatment records and VA treatment records.  The Veteran has not 
identified any other outstanding medical records or other 
evidence in connection with these claims.  Indeed, the Veteran 
stated at the Board hearing that he has not sought medical care 
outside of the VA system and that he was not treated for the 
disabilities at issue prior to 2004.  Further, as discussed 
above, the Board finds that VA examinations are not necessary to 
decide the present claims.  Thus, as the issues have been fully 
developed by VA, the Board finds that the Veteran has not been 
prejudiced by any deficiency in the February 2010 Board hearing 
with respect to explaining the outstanding issues.  See id.  By 
the same token, there was no need to suggest the submission of 
evidence missing from the file as the Veteran did not identify 
any outstanding information or evidence at the hearing and in 
fact denied receiving medical treatment outside VA or prior to 
2004 for his claimed disabilities.  Accordingly, the Board finds 
that the outcome of this case has not been affected by any 
deficiency in the February 2010 Board hearing and therefore no 
prejudice exists.  See id. at 497-99; see also Mayfield, 19 Vet. 
App. at 115-16.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 115-16. 

II. Withdrawal

In a letter dated in February 2010, the Veteran requested to 
withdraw his appeal of the denial of service connection for 
multiple myeloma pending before the Board.  The Veteran confirmed 
his wish to withdraw this appeal at the February 2010 hearing, 
and this statement has been reduced to writing in the form of a 
hearing transcript. 

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board issues a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (holding that when a claim is withdrawn by an 
appellant, it ceases to exist; it is no longer pending, and is 
not viable).  After an appeal is transferred to the Board, an 
appeal withdrawal is effective the date it is received by the 
Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in 
writing and must include the name of the appellant, the 
applicable claim number, and a statement that the appeal is 
withdrawn.  Id.  

As of February 2010, when the Veteran's appeal withdrawal was 
received by the Board, the Board had not yet issued a final 
decision on this case.  The Veteran's request for a withdrawal 
was in writing, included his claim number, and clearly expressed 
his desire to withdraw the appeal of the multiple myeloma claim 
pending before the Board.  Therefore, the Veteran's withdrawal of 
the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  See 38 
U.S.C.A. § 7105(d)(5) (West 2002).  Consequently, in such an 
instance, dismissal of the pending appeal is warranted.  

Accordingly, further action by the Board on this claim is not 
appropriate and the appeal should be dismissed.  Id.   


III. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for malignant tumors, 
hypertension, and arthritis may be established on a presumptive 
basis by showing that these diseases manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service 
personnel records establish that the Veteran served in Vietnam 
from July 1968 to October 1968, and from April 1970 to April 
1971.  Therefore, he is presumed to have been exposed to an 
herbicide agent such as Agent Orange.  See id. 

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure are AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Effective August 31, 2010, section 3.309(e) was amended to add 
certain diseases to the list of diseases associated with exposure 
to herbicide agents.  75 Fed. Reg. 53, 202 (August 31, 2010).  
The amendment, in pertinent part, removes "chronic lymphocytic 
leukemia" and replaces it with "all chronic B-cell leukemias 
(including, but not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia);" adds "Parkinson's disease" immediately 
preceding "Acute and subacute peripheral neuropathy; and adds 
"ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina)" immediately following 
"Hodgkin's disease."  Id.  The amendment also adds a new Note 3 
at the end of § 3.309(e) which reads as follows:  "For purposes 
of this section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of ischemic heart disease."  Id.

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Malignant Melanoma

The Veteran claims entitlement to service connection for 
malignant melanoma, which he argues was caused by his exposure to 
herbicides while serving in Vietnam.  For the following reasons, 
the Board finds that service connection is not warranted.

The Board finds that service connection for malignant melanoma on 
a presumptive basis as a result of herbicide exposure is not 
warranted as malignant melanoma is not a disease associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  However, such a 
finding does not preclude the Veteran from establishing service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 
Vet. App. 164, 167 (1999).  Based on scientific findings of the 
NAS, the Secretary has determined that a positive association 
does not exist between herbicide exposure and any disease for 
which a presumption has not specifically been established under 
38 C.F.R. § 3.309(e).  See Notice, Fed. Reg., 72 FR 32395, 32407.  
The Veteran has not submitted any medical evidence suggesting 
such a relationship.  Moreover, the Veteran himself, as a 
layperson, does not have the medical or scientific training or 
expertise to render a competent opinion as to whether his 
malignant melanoma is related to his exposure to an herbicide 
such as Agent Orange while serving in Vietnam.  See Barr, 21 Vet. 
App. at 309; Layno, 6 Vet. App. at 469- 71; Espiritu, 2 Vet. App. 
at 494-95.  Thus, the Veteran's opinion that his malignant 
melanoma was caused by herbicide exposure is not probative with 
respect to this issue.  See id.  Accordingly, the Board finds 
that service connection for malignant melanoma as a result of 
herbicide exposure is not warranted on either a presumptive or a 
direct basis.  38 C.F.R. § 3.309(e).  

The Board has also considered whether service connection might 
otherwise be warranted for malignant melanoma.  However, there is 
no evidence that the Veteran's malignant melanoma manifested 
until 2004, which weighs against a finding that malignant 
melanoma is related to service.  In this regard, the Veteran's 
service treatment records and examination reports are negative 
for diagnoses of malignant melanoma or any other cancer or skin 
condition.  Moreover, the Veteran has not stated that his 
malignant melanoma manifested in service.  Thus, the Board finds 
that the Veteran's malignant melanoma did not manifest in 
service.  

While the Board finds that malignant melanoma did not manifest in 
service, service connection may still be established if all of 
the evidence of record shows that the Veteran's malignant 
melanoma was incurred in or aggravated by active service.  See 38 
C.F.R. § 3.303(b)(d).  Here, the earliest medical evidence of 
melanoma is a July 2004 VA treatment record reflecting that a 
lesion found on the Veteran's right lateral deltoid was 
suspicious for melanoma.  The Veteran also reported having 
"fatty tumors" on his arms, legs, abdomen, and back which first 
appeared after he left Vietnam.  However, these were diagnosed as 
lipoma by the treating physician and not attributed to melanoma. 

An October 2004 VA treatment record reflects that the Veteran 
noted a right shoulder lesion for the past two or three months 
which was found on biopsy to be melanoma.  The Veteran also had a 
nodule just below his left nipple which was excised and diagnosed 
as metastatic soft tissue melanoma.  There is no indication in 
this record that the Veteran's melanoma was associated with his 
period of active service.  

A November 2004 VA treatment record reflects that the Veteran 
asked about removing multiple lipomas on his arms.  It was 
decided that the Veteran's melanoma would be addressed first 
before removing the lipomas.  However, the treating physician did 
feel that one of the lipomas should be removed when the chest 
biopsy site was re-excised so that it could be proved that it 
really was a lipoma and unrelated to the melanoma process. 

In February 2005, the Veteran underwent excision of the right 
shoulder melanoma.  

An April 2005 VA treatment record reflects that the Veteran's 
melanoma was being treated with Interferon. 

A December 2009 VA treatment record reflects that the Veteran had 
numerous soft nodules on his forearms and upper thighs consistent 
with lipomas.  He did not have any suspicious melanoma lesions.  

A November 2004 statement by the Veteran's wife reflects that 
large knots appeared on the Veteran's arms, legs, and trunk 
shortly after he separated from active service.  She stated that 
they were not painful and so the Veteran did not seek treatment 
for them.  However, she noticed that the Veteran had some nodes 
that seemed to grow with the passage of time.  She stated that 
the Veteran had been treated at VA since 2004 and that a biopsy 
was diagnosed as cancer.  

The Board finds that the November 2004 statement by the Veteran's 
wife does not establish that the Veteran's melanoma had been 
present ever since he separated from active service.  As the July 
2004 VA treatment record shows, as well as subsequent VA 
treatment records dated in June 2005, February 2008 and July 
2009, the nodes which appeared shortly after service have been 
diagnosed as lipoma and not associated with the Veteran's 
malignant melanoma.  In this regard, in the July 2004 VA 
treatment record, the Veteran stated that the nodes which were 
diagnosed as lipoma were the same or the same type that appeared 
shortly after service.  The lesion on the Veteran's right 
shoulder, which was diagnosed as melanoma, had only been present 
for two or three months according to the October 2004 VA 
treatment record.  Moreover, neither the Veteran nor his wife 
have been shown to have the medical training or experience to 
determine whether the nodes that manifested soon after service 
were an early manifestation of melanoma as this is a 
determination that is medical in nature and therefore requires 
medical expertise.  See Jandreau, 492 F. 3d at 1376-77 (noting 
that a layperson is not competent to diagnose a complex medical 
condition such as a form of cancer).  In Jandreau, 492 F. 3d at 
1376-77, the Court also held that a lay person is competent to 
describe symptoms which support a later diagnosis.  However, as 
discussed above the Veteran's nodes have been diagnosed as lipoma 
and there is no indication that they are associated with 
melanoma.  Indeed, VA treatment records dated in November 2004, 
December 2004, and February 2005 show that only the lesion on the 
right shoulder and the lesion on the left chest were 
manifestations of melanoma.  No such diagnosis was made with 
respect to the nodes on the Veteran's arms, legs, or back.  Thus, 
the Board finds that the descriptions by the Veteran and his wife 
of nodes that manifested soon after service do not constitute 
competent evidence that the Veteran's melanoma had manifested at 
that time.  Accordingly, these statements are not probative with 
respect to whether the Veteran's melanoma was incurred in active 
service.  See Layno, 6 Vet. App. at 469-70 (holding that in order 
for testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration).

In a February 2009 statement, the Veteran argued that a VA eye 
doctors who treated him for an eye condition in the 1970's must 
have detected melanoma at that time because in recent years the 
Veteran's eyes have been checked for metastatic melanoma since it 
was diagnosed in 2004.  See, e.g., March 2008 VA treatment 
record.  However, VA treatment records dated in the 1970's show 
that the Veteran was being treated for diplopia and other eye 
conditions and make no mention of melanoma or cancer.  These 
records do not suggest that melanoma was suspected at that time.  
The fact that the Veteran's eyes are currently checked for 
melanoma does not indicate that melanoma was suspected in these 
earlier eye examinations.  Thus, the Veteran's February 2009 
statement is not probative with respect to the etiology or 
history of his melanoma. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's melanoma and his period of service.  There is no 
evidence that the Veteran's melanoma manifested in service.  
Moreover, the Board finds that the Veteran's melanoma did not 
manifest until 2004 when it was first diagnosed.  As discussed 
above, there is no medical evidence showing that the Veteran's 
melanoma manifested at an earlier time and the Veteran himself 
stated in the October 2004 VA treatment record that the lesion on 
his arm had only been present for two to three months.  The nodes 
on the Veteran's arms, back, and chest which the Veteran stated 
had been present since soon after he left service have been 
diagnosed as lipoma and not associated with his melanoma.  Thus, 
the Board finds that a period of over thirty years elapsed 
between the Veteran's separation from his last period of active 
service in October 1973 and the manifestation of melanoma around 
July 2004.  This long period of over three decades between the 
Veteran's discharge from service and the onset of melanoma weighs 
against a finding that the Veteran's melanoma is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a condition was 
incurred in service).    There is no competent or credible 
evidence that the Veteran's melanoma manifested earlier than 2004 
or other indication that this disability is related to service.  
See 38 C.F.R. § 3.303(b)(d).  As such, the preponderance of the 
evidence weighs against a causal relationship between the 
Veteran's period of active service and the manifestation of 
melanoma several decades later.  See Shedden, 381 F.3d at 1166-
67.  Therefore, service connection is not warranted on a direct 
basis.  See id.

By the same token, because the Veteran's melanoma did not 
manifest within one year of the Veteran's separation from 
service, service connection on a presumptive basis under 
38 C.F.R. § 3.309(a) must also be denied. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for malignant melanoma must be denied.  See 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55.  

B. Lipoma

The Veteran claims entitlement to service connection for lipoma, 
which he argues was caused by his exposure to herbicides while 
serving in Vietnam.  For the following reasons, the Board finds 
that service connection is not warranted.

The Board finds that service connection for lipoma on a 
presumptive basis as a result of herbicide exposure is not 
warranted as lipoma is not a disease associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  However, such a finding 
does not preclude the Veteran from establishing service 
connection with proof of actual direct causation.  See Combee, 34 
F.3d at 1042; McCartt v. West, 12 Vet. App. at 167.  Based on 
scientific findings of the NAS, the Secretary has determined that 
a positive association does not exist between herbicide exposure 
and any disease for which a presumption has not specifically been 
established under 38 C.F.R. § 3.309(e).  See Notice, Fed. Reg., 
72 FR 32395, 32407.  The Veteran has not submitted any medical 
evidence suggesting such a relationship.  Moreover, the Veteran 
himself, as a layperson, does not have the medical or scientific 
training or expertise to render a competent opinion as to whether 
his lipoma is related to his exposure to an herbicide such as 
Agent Orange while serving in Vietnam.  See Barr, 21 Vet. App. at 
309; Layno, 6 Vet. App. at 469- 71; Espiritu, 2 Vet. App. at 494-
95.  Thus, the Veteran's opinion that his lipoma was caused by 
herbicide exposure is not probative with respect to this issue.  
See id.  Accordingly, the Board finds that service connection for 
lipoma as a result of herbicide exposure is not warranted on 
either a presumptive or a direct basis.  38 C.F.R. § 3.309(e).  

The Board has also considered whether service connection might 
otherwise be warranted for lipoma.  The Veteran's service 
treatment records and examination reports are negative for 
diagnoses, treatment, or complaints of lipoma or any skin 
conditions.  The April 1973 separation examination reflects that 
the Veteran's skin was found to be normal.  The Veteran himself 
has consistently stated that his lipoma did not manifest until 
after service.  Thus, the Board finds that the Veteran's lipoma 
did not manifest in service.  

While the Board finds that the Veteran's lipoma did not manifest 
in service, service connection may still be established if all of 
the evidence of record shows that the Veteran's lipoma was 
incurred in or aggravated by active service.  See 38 C.F.R. 
§ 3.303(d).  For the reasons that follow, the Board finds that 
the preponderance of the evidence is against such a relationship. 

As discussed in the section regarding melanoma, the Veteran and 
his wife have stated that knots in his arms, legs, trunk, and 
back appeared shortly after the Veteran separated from active 
service but that the Veteran did not seek treatment for them as 
they were not painful.  

A July 2004 VA treatment record reflects that the Veteran 
reported having "fatty tumors" on his arms, legs, abdomen, and 
back.  The treating physician diagnosed the Veteran with lipoma 
of the arms, legs, abdomen, and back.  It was noted that the 
masses were round in shape and varied in size, and that the 
Veteran reported that they first appeared after he left Vietnam.  
The masses had grown in number and were painless. 

A June 2005 VA treatment record reflects that the Veteran 
reported a long history of subcutaneous nodules that had not 
previously been biopsied.  The Veteran was diagnosed with lipomas 
versus metastases of melanoma.  

A January 2008 VA treatment record reflects that the Veteran had 
a history of recurrent lymphoma.  It was noted that the Veteran 
had been diagnosed with melanoma in August 2004 and treated with 
Interferon after wide local excision.  The Veteran had some local 
recurrence of melanoma that was removed in January 2005 and 
September 2005.  Since then the Veteran had several surgeries for 
removal of lipomas.  No other mention is made in this record of 
recurrent "lymphoma."  On examination, the Veteran had 
generalized multiple subcutaneous nodules.  It was noted that 
several of them had been removed and the pathology was consistent 
with lipoma.  The Board finds that this record does not establish 
a diagnosis of lymphoma.  In this regard, there is no other 
mention of lymphoma in this record or in any of the other VA 
treatment records.  Moreover, this record discusses several 
surgeries for the removal of the Veteran's lipoma, which appears 
to be a recurrent condition.  Thus, the Board finds that the 
reference to "lymphoma" was a typo and does not reflect an 
actual diagnosis of this condition.  

A July 2009 VA treatment record reflects that the Veteran had a 
lesion on his ear and lesions in several places on his arms.  The 
Veteran was diagnosed with a venous lake at the top of his left 
ear and multiple lipomas on his arms.  

At the February 2010 Board hearing, the Veteran stated that his 
lipoma was a manifestation of soft tissue sarcoma.  He also 
stated that a private doctor diagnosed soft tissue sarcoma in 
1975.  However, according to the Veteran, the physician who 
diagnosed soft tissue sarcoma passed away and records of this 
treatment are not available.  The Board finds that this testimony 
does not establish that the Veteran's lipoma is actually a 
manifestation of soft tissue sarcoma.  There is no medical 
evidence in the claims file reflecting a diagnosis of sarcoma.  
The Veteran himself, as a lay person, does not have the medical 
training or expertise to diagnose this disease.  See Jandreau, 
492 F. 3d 1372, at 1376-77; Barr, 21 Vet. App. at 309; Espiritu, 
2 Vet. App. at 494-95.  Moreover, the Veteran's statement that he 
was diagnosed with soft tissue sarcoma in 1975, without any 
supporting documentation, does not itself constitute reliable 
medical evidence of this condition.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (finding that the connection between what 
a physician said and the layman's account of what he purportedly 
said, filtered through a layman's sensibilities, is too 
attenuated and inherently unreliable to constitute medical 
evidence).  Finally, the Board notes that even if the Veteran's 
statement were true, the record clearly shows that he has not 
been diagnosed with soft tissue sarcoma during the pendency of 
this claim.  Service connection may only be granted for current 
disabilities that manifested during the pendency of a claim.  See 
38 U.S.C.A. § 1110, 1131; McLain v. Nicholson, 21 Vet. App. 319, 
321 (2007); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In sum, 
the Board finds that there is no competent evidence that the 
Veteran's lipoma is a manifestation of soft tissue sarcoma. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's lipoma and his period of service.  Preliminarily, 
the Board has considered the statements by the Veteran and his 
wife that nodules or knots appeared on the Veteran's arms, legs, 
and trunk shortly after separation from service.  The Board finds 
that this testimony is competent as it concerns the history of 
the Veteran's symptoms and is within the experience and personal 
knowledge of the Veteran and his wife.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 
469- 71.  The Board also finds that this testimony is consistent 
with the diagnosis of lipoma which was made in the July 2004 VA 
treatment record, as the record reflects that the Veteran stated 
at the time that the nodes found to be lipoma by the treating 
physician had appeared shortly after he returned from Vietnam.  
See Jandreau, 492 F. 3d 1372, at 1376-77.  The Board also has no 
reason to doubt the credibility of these statements.  Although 
the file is devoid of treatment records reflecting the presence 
of lipoma prior to 2004, the Veteran and his wife have stated 
that he never sought treatment for it as it was not painful and 
he generally did not like seeking medical attention.  The VA 
treatment records confirm that the Veteran's lipoma has not been 
painful or bothersome.  Thus, for the purposes of this decision, 
the Board assumes that the Veteran's lipoma manifested shortly 
after service.

While the Veteran's lipoma may have manifested shortly after 
service, this fact alone does not suggest that it is related to 
service.  As discussed above, lipoma is not a condition 
associated with exposure to herbicides and the Veteran's VA 
treatment records do not relate the Veteran's lipoma to service.  
The Board notes that under 38 C.F.R. § 3.304, "[c]ontinuity of 
symptomatology is required only where the condition noted during 
service . . . is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned" 
(emphasis added).  Under the express terms of the regulation, 
continuity of symptomatology supports a claim for service 
connection (indeed is required to support such a claim) where a 
condition noted during service has not been found to be chronic 
in nature.  It does not therefore follow that a continuity of 
symptomatology after service supports a claim for service 
connection when the claimed condition was not noted at all during 
service and in fact did not manifest in service.  Thus, the mere 
fact that the Veteran's lipoma manifested shortly after 
separation and has continued to be present since that time cannot 
support his claim absent some indication that lipoma manifested 
in service or is otherwise related to service.  In this regard, 
as discussed above, "service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service."  38 C.F.R. § 3.304(d) (emphasis 
added).  Here, the Veteran has not submitted any evidence 
suggesting that his lipoma was incurred in or otherwise related 
to service apart from his herbicide exposure.  As discussed 
above, lipoma is not a disease associated with herbicide 
exposure.  Thus, there is no competent evidence of in-service 
incurrence or aggravation of lipoma and no competent evidence of 
a causal relationship between the Veteran's lipoma and his period 
of service.  See id.  As such, two of the elements set forth in 
Shedden, 381 F.3d at 1166-67, have not been met and service 
connection is not warranted on a direct basis.   

The Board has also considered whether service connection may be 
granted for lipoma on a presumptive basis for malignant tumors 
that manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307(a); 3.309(a).  
Here, there is no evidence showing that the Veteran's lipoma is 
manifested by malignant tumors.  Indeed, the VA treatment records 
suggest otherwise.  Thus, service connection on a presumptive 
basis under sections 3.307 and 3.309 is not warranted. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for lipoma must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55. 

C. Hypertension

The Veteran claims entitlement to service connection for 
hypertension, which he argues was caused by his exposure to 
herbicides while serving in Vietnam.  For the following reasons, 
the Board finds that service connection is not warranted.

The Board finds that service connection for hypertension on a 
presumptive basis as a result of herbicide exposure is not 
warranted as hypertension is not a disease associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  While ischemic 
heart disease is now a disability presumed to have been caused by 
herbicide exposure under 38 C.F.R. § 3.309(e), the amendment to 
the regulations explicitly excludes hypertension from the 
diseases associated with ischemic heart disease.  See 75 Fed. 
Reg. 53, 202 (August 31, 2010).  Thus, service connection for 
hypertension as a result of herbicide exposure is not warranted 
on a presumptive basis.  See id.  

While service connection for hypertension may not be awarded on a 
presumptive basis under 38 C.F.R. § 3.309(e), the Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee, 34 F.3d at 1042; McCartt v. 
West, 12 Vet. App. at 167.  However, based on scientific findings 
of the NAS, the Secretary has determined that a positive 
association does not exist between herbicide exposure and any 
disease for which a presumption has not specifically been 
established under 38 C.F.R. § 3.309(e).  See Notice, Fed. Reg., 
72 FR 32395, 32407.  The Veteran has not submitted any medical 
evidence suggesting such a relationship.  Moreover, the Veteran 
himself, as a layperson, does not have the medical or scientific 
training or expertise to render a competent opinion as to whether 
his hypertension is related to his exposure to an herbicide such 
as Agent Orange while serving in Vietnam.  See Barr, 21 Vet. App. 
at 309; Layno, 6 Vet. App. at 469- 71; Espiritu, 2 Vet. App. at 
494-95.  Thus, the Veteran's opinion that his hypertension was 
caused by herbicide exposure is not probative with respect to 
this issue.  See id.  Accordingly, the Board finds that service 
connection for hypertension as a result of herbicide exposure is 
not warranted on a direct basis.  See Shedden, 381 F.3d at 1166-
67.  

The Board has considered whether the Veteran's hypertension might 
be otherwise related to service.  However, given the long period 
of time between the Veteran's separation from service in 1973 and 
the diagnosis of hypertension in 2004, the Board finds that a 
relationship between the Veteran's hypertension and his period of 
service has not been established.  In this regard, the medical 
community has defined hypertension as high arterial blood 
pressure with a minimum threshold of 140 mm for systolic blood 
pressure and 90 mm for diastolic blood pressure.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (citing Dorland's 
Illustrated Medical Dictionary, 801 (28th ed. 1994).  For 
evaluation purposes, VA has defined hypertension to mean that the 
diastolic blood pressure is predominantly 90mm or greater, and 
"isolated systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 
(DC) 7101, Note (1) (2010).  The Board will apply whichever 
threshold is more favorable to the present claim.  

The Veteran's service treatment records and examination reports 
are negative for diagnoses of hypertension or high blood 
pressure.  Blood pressure readings taken at this time are 
uniformly below the threshold for hypertension defined above.  
See 38 C.F.R. § 4.104, DC 7101; Duenas, 18 Vet. App. at 519.  For 
example, in the Veteran's April 1973 separation examination, 
systolic blood pressure readings taken at three sittings ranged 
from 104 to 112 mm.  Diastolic blood pressure readings ranged 
from 72 to 76.  These blood pressure readings are below the 
threshold for hypertension.  See id.  The Veteran has not stated 
that he had hypertension or high blood pressure in service.  
Thus, the Board finds that hypertension did not manifest in 
active service. 

While the Board finds that the Veteran's hypertension did not 
manifest in service, service connection may still be established 
if all of the evidence of record shows that this disability was 
incurred in or aggravated by active service.  See 38 C.F.R. 
§ 3.303(b)(d).  The Veteran's post-service treatment records do 
not show high blood pressure readings or a diagnosis of 
hypertension until 2004.  In this regard, a May 1976 VA treatment 
record shows that the Veteran had systolic blood pressure of 110 
mm and diastolic blood pressure of 60 mm.  A July 1982 VA 
treatment record reflects that the Veteran had systolic blood 
pressure of 130 mm and diastolic blood pressure of 80 mm at this 
time.  Both of these blood pressure readings are below the 
threshold for hypertension.  See 38 C.F.R. § 4.104, DC 7101; 
Duenas, 18 Vet. App. at 519.

A September 2004 VA treatment record reflects the earliest 
diagnosis of hypertension.  At that time, the Veteran had 
systolic blood pressure of 160 mm and diastolic blood pressure of 
68 mm, reflecting that the Veteran had isolated systolic 
hypertension as defined under 38 C.F.R. § 4.104, DC 7101.  The 
Veteran has not stated that he was diagnosed with hypertension or 
high blood pressure prior to 2004.  In fact, at the February 2010 
Board hearing, he stated that he was first diagnosed with 
hypertension in 2004. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's hypertension and his period of service.  As 
discussed above, the Veteran's hypertension did not manifest in 
service or until 2004, over thirty years since he separated from 
service in October 1973.  This long period of over three decades 
between the Veteran's discharge and the diagnosis of hypertension 
weighs against a relationship between this disability and the 
Veteran's active service.  There is no evidence of record 
suggesting that the Veteran's hypertension may be directly 
related to service.  Apart from the Veteran's herbicide exposure, 
the Veteran has not advanced any arguments regarding a 
relationship between his active service and the later development 
of hypertension.  Thus, service connection for hypertension is 
not warranted on a direct basis as there is no evidence of an in-
service disease, injury, or event related to hypertension or 
evidence otherwise showing a causal relationship between 
hypertension and the Veteran's active service.  See 38 C.F.R. 
§ 3.303; Shedden, 381 F.3d at 1166-67.  

By the same token, because the Board finds that the Veteran's 
hypertension was not diagnosed until 2004, service connection is 
not warranted on a presumptive basis for hypertension that 
manifests to a compensable degree within one year of service 
separation.  38 C.F.R. § 3.309(e).   

The Board notes that in February 2009 the Veteran stated that his 
hypertension was the effect of other problems.  However, he did 
not specify what these problems were and there is no evidence of 
record suggesting that the Veteran's hypertension was caused by 
another medical condition.  Therefore, a claim for service 
connection for hypertension on a secondary basis has not been 
stated.  See 38 C.F.R. § 3.310.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 55. 

E. Arthritis

The Veteran claims entitlement to service connection for 
arthritis of the joints, which he states was caused by various 
injuries he sustained in service.  For the following reasons, the 
Board finds that service connection is not warranted.

As discussed above, in order to establish service connection on a 
direct basis, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden, 381 F.3d at 1166-67.   

Under the first Shedden element, there must be evidence of a 
current disability.  The Board finds that the evidence of record 
establishes that the Veteran has arthritis of the left shoulder, 
left hip, and cervical spine.  In this regard, a September 2004 
VA treatment record reflects a diagnosis of degenerative joint 
disease of the left shoulder.  A February 2005 VA treatment 
record reflects a diagnosis of arthritis of the left hip.  A 
February 2008 VA treatment record reflects that the Veteran was 
diagnosed with arthritis of the cervical spine by MRI.  The Board 
finds that the Veteran's generalized claim for arthritis of the 
joints encompasses these disabilities.  See Brokowski, Brokowski 
v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  The Veteran argues that injuries he sustained to his 
ankle, nose, neck, and right hand during service caused the later 
development of arthritis.  In this regard, the Veteran's service 
treatment records reflect that in December 1969 he slipped on ice 
and twisted his right ankle.  He was diagnosed with a probable 
sprain.  An April 1970 service treatment record reflects that the 
Veteran sill had pain after walking due to the right ankle 
sprain.  There are no service treatment records reflecting 
diagnoses, treatment, or complaints of right ankle pain 
thereafter.  

Another April 1970 service treatment record reflects that the 
Veteran sustained trauma to his nose.  X-rays showed a possible 
fracture.  

A July 1970 service treatment record reflects that the Veteran 
fractured his right hand.  An X-ray study showed a minimal 
fracture of the metacarpal of the right little finger.  An August 
1970 service treatment record reflects that a brick fell on the 
Veteran's right hand.  An X-ray study showed no apparent fracture 
of the right thumb.  Service treatment records thereafter are 
negative for diagnoses, treatment, or complaints pertaining to 
the Veteran's right hand.  

Service treatment records dated in May 1971 reflect that the 
Veteran fractured his nose when he fell out of his top bunk bed 
and struck his face on the floor.  He also reported slight 
tenderness over the lower cervical and upper thoracic vertebral 
bodies and corresponding trapezius muscles.  An X-ray study was 
normal.  The Veteran was diagnosed with a fractured nose and 
contusions.  Service treatment records thereafter are negative 
for diagnoses, treatment, or complaints pertaining to the 
Veteran's nose or neck or any orthopedic problems.  There are no 
service treatment records documenting any other injuries and the 
Veteran has not claimed that he sustained any other injuries in 
service.  The Veteran's April 1973 separation examination 
reflects that the Veteran's nose, upper extremities, feet, lower 
extremities, and spine were found to be normal and is negative 
for any indication of arthritis, orthopedic problems, or residual 
problems from the injuries discussed above. 

The earliest post-service medical evidence of arthritis are the 
VA treatment records dated between September 2004 and September 
2008 and discussed above reflecting diagnoses of degenerative 
joint disease of the left shoulder, arthritis of the left hip, 
and arthritis of the cervical spine.  These records reflect 
diagnoses but do not relate the Veteran's arthritis to service or 
otherwise shed light on the history or etiology of his arthritis. 

At the February 2010 Board hearing, the Veteran stated that he 
had arthritis in all of his joints and specifically mentioned his 
left shoulder, left hip, and neck.  As the Veteran does not have 
the medical training or expertise to diagnose arthritis, the 
Board finds that only arthritis of the left shoulder, left hip, 
and neck has been established, as shown by the VA treatment 
records.  See Barr, 21 Vet. App. at 309;
Espiritu, 2 Vet. App. at 494-95.  The Veteran further stated at 
the hearing that he has had arthritis "all along" since Vietnam 
but that it was not diagnosed until 2004.  The Veteran argued 
that the injuries he sustained in service when he slipped and 
injured his right ankle and when he fell out of a top bunk bed 
contributed to the arthritis in his hip.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence of record weighs against a 
relationship between the Veteran's arthritis of the left 
shoulder, left hip, and neck and the injuries he sustained in 
service.  The Board acknowledges the Veteran's contention that 
his arthritis of the left shoulder, hip, and back was caused by 
his in-service injuries.  In this regard, the Veteran is 
competent to testify as to matters within his observation and 
personal knowledge, such as his symptoms and medical history, and 
even to diagnose certain conditions that are simple and apparent 
enough to be readily identified based on lay observation alone 
such as a broken arm or the presence of varicose veins.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau 492 F. 3d at1376-77; Barr, 21 Vet. App. at 309; 
Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  
However, unlike the Veteran's symptoms and medical history, 
whether there is a relationship between the Veteran's arthritis 
and the injuries he sustained in service is a determination that 
is medical in nature because it cannot be made based on lay 
observation alone.  See, e.g., Barr, 21 Vet. App. at 309; 
Woehlaert, 21 Vet. App. at 462 (holding that unlike varicose 
veins, rheumatic fever is not a condition capable of lay 
diagnosis); Savage v. Gober, 10 Vet. App. 488, 494 (1997) 
(finding that appellant was not competent to provide a medical 
opinion relating his present arthritis to a fall in service).  A 
determination that is medical in nature must be made by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions in order for 
such a determination to be considered competent medical evidence 
and therefore have probative value.  See 38 C.F.R. 3.159(a)(1); 
see also Layno, 6 Vet. App. at 469-70 (holding that in order for 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration); 
Espiritu, 2 Vet. App. at 494-95.  Because the Veteran has not 
been shown to have such medical expertise, his lay opinion as to 
whether there is a relationship between his arthritis and the 
injuries he sustained in service is not competent medical 
evidence and therefore is not probative with respect to this 
issue.  See id.  

The Board finds that while the Veteran sustained acute injuries 
in service, there is no evidence of a chronic disability.  
Despite the fact that the Veteran was medically treated in 
service on numerous occasions for various conditions, the service 
treatment records make no mention of the Veteran's right ankle 
strain after April 1970 or of his injuries to his right hand and 
nose or one-time complaint of slight tenderness in his neck after 
May of 1971.  X-rays taken of the Veteran's neck in May 1971 were 
normal and the April 1973 separation examination, which was 
performed about three years after the Veteran last complained of 
right ankle pain and about two years after the Veteran fell off 
of the top bunk bed, is negative for any residual problems or 
findings of arthritis.  Thus, there is no competent evidence that 
any of these injuries resulted in chronic disabilities.  See 
38 C.F.R. § 3.303(a).

Moreover, there is no competent or credible evidence of a 
continuity of symptomatology after service to support a 
relationship between the Veteran's injuries in service and the 
diagnoses of arthritis over thirty years later.  In this regard, 
the Board has considered the Veteran's statement at the February 
2010 Board hearing that he has had arthritis ever since leaving 
Vietnam.  However, the Veteran, as a layperson, is not competent 
to diagnose arthritis as this is a determination that is medical 
in nature and therefore must be made by a person with the 
appropriate medical training and expertise.  See Barr, 21 Vet. 
App. at 309.  Thus, this statement does not constitute probative 
evidence of a continuity of symptomatology.  See also Layno, 6 
Vet. App. at 469-70; Espiritu, 2 Vet. App. at 494-95.  The 
Veteran has never stated and there is no evidence showing that he 
has had symptoms or complaints related to his left shoulder, hip, 
or neck prior to 2004.  The Veteran stated that he was first 
diagnosed with arthritis in 2004.  Thus, a period of over thirty 
years passed between the Veteran's separation from service in 
April 1973 and the earliest diagnosis of arthritis in 2004.  This 
long period of time, over three decades, between the Veteran's 
discharge from service and the diagnosis of arthritis weighs 
against a relationship between the Veteran's arthritis and the 
injuries he sustained in service.  See Maxson, 230 F.3d at 1333.  
Thus, the preponderance of the evidence of record weighs against 
a continuity of symptomatology.  See 38 C.F.R. § 3.303. 

There is no other evidence in the claims file suggesting that 
there may be a relationship between the Veteran's arthritis of 
the left shoulder, hip, and neck, first diagnosed thirty years 
after separation, and the Veteran's period of active service.  
See 38 C.F.R. § 3.303(d).  Thus, as there is no competent 
evidence of a causal relationship between the Veteran's arthritis 
and his periods of active service, the third Shedden element is 
not met and service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

By the same token, because there is no evidence showing that the 
Veteran's arthritis manifested before 2004, service connection on 
a presumptive basis for arthritis that manifests to a compensable 
degree within one year of service separation is not warranted.  
See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for arthritis of the left shoulder, left hip, and neck must be 
denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

The appeal of entitlement to service connection for multiple 
myeloma, to include as a result of herbicide exposure, is 
dismissed. 

Entitlement to service connection for malignant melanoma, to 
include as a result of herbicide exposure, is denied. 

Entitlement to service connection for lipoma, to include as a 
result of herbicide exposure, is denied. 

Entitlement to service connection for hypertension, to include as 
a result of herbicide exposure, is denied. 

Entitlement to service connection for arthritis of the left 
shoulder, left hip, and neck is denied. 


REMAND

The Veteran also claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, peripheral 
neuropathy, and a right ear hearing loss disability.  For the 
reasons that follow, the Board finds that these claims must be 
remanded for further development and to ensure that all due 
process requirements have been met. 

With regard to the Veteran's claim for PTSD, the Board finds that 
a new VA examination is warranted to determine whether the 
Veteran has PTSD or another acquired psychiatric disorder related 
to service.  In this regard, at the January 2009 VA examination, 
the Veteran stated that his stressors during service included 
undergoing rocket and mortar attacks, among other stressful 
incidents.  The Board notes that the RO determined that the 
Veteran was assigned to a unit in Vietnam between July 15, 1968 
and October 7, 1968 and between April 16, 1970 and April 19, 1971 
that received mortar and rocket attacks during the time frames 
the Veteran served with this unit, as shown by research on the 
official Vietnam website.  The VA examiner found that the Veteran 
had mild symptoms of PTSD but did not meet the full diagnostic 
criteria set forth in the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) because he was missing 
one avoidance symptom.  The examiner diagnosed the Veteran with 
an anxiety disorder characterized by PTSD symptoms.  

A February 2010 VA treatment record reflects that a psychologist 
who reviewed the January 2009 VA examination report and examined 
the Veteran found that the Veteran did have PTSD.  

In light of the February 2010 VA treatment record reflecting a 
diagnosis of PTSD by a psychologist, and because the January 2009 
VA examination reflects that the Veteran had many of the symptoms 
of PTSD and was only one symptom short of a full-blown diagnosis 
under the DSM-IV, a new VA examination is warranted to determine 
whether the Veteran has PTSD related to his in-service stressors.  
In this regard, the examiner should reconcile the January 2009 VA 
examination report and February 2010 VA treatment record.  The 
Board also notes that under Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009), the scope of a mental health disability claim includes 
any acquired psychiatric disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  In light of the 
diagnosis of anxiety disorder in the February 2010 VA examination 
report, if it is found that the Veteran does not have PTSD, the 
examiner should determine whether the Veteran has another 
acquired psychiatric disorder related to service.  

The Board notes that, during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended effective July 13, 
2010.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. 
§ 3.304(f)).  The amendment liberalizes in some cases the 
evidentiary standard for establishing the required in-service 
stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Id. at 39852.  The Board emphasizes that under the amended 
regulation, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor provided that the 
other requirements of the above paragraph are met, irrespective 
of whether the evidence shows that the Veteran "engaged in 
combat with the enemy" as previously required.  See VAOPGCPREC 
12-99 (65 Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  When such is the case, verification of the 
stressor through independent sources is not warranted.  The 
amended regulation should govern any subsequent adjudications of 
the Veteran's claim for PTSD. 

With regard to the Veteran's claim for peripheral neuropathy or 
tingling and burning sensations in the feet, the Board notes that 
VA is required to address all possible theories of entitlement 
reasonably raised by the claimant or the record.  See Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, in Clemons, 
23 Vet. App. at 5, the Court held that when determining the scope 
of a claim, the Board must consider "the claimant's description 
of the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary obtains in 
support of that claim."  In this regard, a claimant may satisfy 
this requirement of identifying the benefit sought by, among 
other things, describing symptoms of the disability.  Brokowski 
v. Shinseki, 23 Vet. App. 79, 86 (2009).  Here, the Board finds 
that the Veteran's claim for burning and tingling sensations in 
the feet, which the Veteran argues is a symptom of peripheral 
neuropathy, may also be a symptom of another disability.  VA 
treatment records dated in July 2008 and October 2008 suggest 
that the Veteran's symptoms might be caused by lumbar stenosis.  
If such is the case, then the Veteran's claim for a tingling 
sensation in the feet encompasses a claim for lumbar stenosis.  
Indeed, the Veteran himself argued in a February 2009 statement 
that his "neuropathy" might be caused by other medical 
problems.  Service connection for lumbar stenosis has not been 
addressed by the RO and the Board cannot adjudicate this issue in 
the first instance.  See 38 U.S.C.A. § 7104(a) (West 2002); 
Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The Board also 
notes that while a diagnosis of peripheral neuropathy is not 
reflected in the VA treatment records, there have been no 
definite findings that the Veteran does not have this disability.  

Thus, the Board finds that a VA examination is warranted to 
determine the nature and etiology of the Veteran's burning and 
tingling sensation of the feet.  If the examiner finds that it is 
caused by lumbar stenosis, the agency of original jurisdiction 
(AOJ) should conduct the appropriate development to determine 
whether service connection is warranted for this disability, to 
include sending the Veteran a VCAA notice letter.  The Board 
emphasizes that service connection for lumbar stenosis in such an 
instance would not constitute a new claim but rather is 
encompassed in the Veteran's claim for burning and tingling 
sensations in the feet.  See Clemons, 23 Vet. App. at 5; 
Brokowski, 23 Vet. App. at 86.  Thus, a denial of service 
connection for lumbar stenosis should be returned to the Board 
for appellate review without the need for the Veteran to file a 
notice of disagreement or substantive appeal. 

The Board also notes that the Veteran stated at the February 2010 
Board hearing that he was diagnosed with peripheral neuropathy by 
a Dr. Connery about six months prior to the hearing.  A treatment 
record reflecting a diagnosis of peripheral neuropathy is not in 
the claims file and the Veteran has stated that he only receives 
his treatment at VA.  Therefore, on remand, the AOJ should 
attempt to obtain this record.  

With regard to the Veteran's claim for a right ear hearing loss 
disability, the Board notes that in April 2007 the Veteran 
submitted a claim for a bilateral hearing loss disability.  The 
claim was denied in a September 2008 rating decision in response 
to which the Veteran submitted a timely notice of disagreement 
(NOD) in October 2008.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  
Service connection for a left ear hearing loss disability was 
subsequently granted in a June 2009 rating decision, but the 
denial of service connection for the Veteran's right ear hearing 
loss was continued.  A statement of the case (SOC) has not yet 
been issued with respect to service connection for a right ear 
hearing loss disability.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  
Accordingly, the claim must be remanded so that the agency of 
original jurisdiction (AOJ) may provide the Veteran with an SOC 
on the issue of entitlement to service connection for a right ear 
hearing loss disability.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

While the further delay of this case is regrettable, due process 
considerations require such action.   Accordingly, the case is 
REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
reflecting a diagnosis of peripheral 
neuropathy by a Dr. Connery.  All efforts to 
obtain these records must be fully documented 
and associated with the claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact and a 
copy of such notification associated with the 
claims file. 

2.  The Veteran should be scheduled for a VA 
medical examination to determine whether the 
Veteran's claimed in-service stressors 
pertaining to fear of hostile military 
activity are adequate to support a diagnosis 
of PTSD, and whether the Veteran's symptoms 
are related to the claimed stressors.  The 
examiner must take into account and reconcile 
the January 2009 VA examination report, 
showing that the Veteran did not meet all the 
criteria for a diagnosis of PTSD under the 
DSM-IV, and the February 2010 VA treatment 
record reflecting a diagnosis of PTSD, as 
discussed above. 

The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to the following: 
A.	Whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that the Veteran's claimed 
in-service stressors pertaining to fear 
of hostile military activity are 
adequate to support a diagnosis of PTSD 
or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  
B.	Whether it is at least as likely as not 
that the Veteran's PTSD symptoms are 
related to the claimed in-service 
stressors (i.e., to at least a 50:50 
degree of probability) or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).
C.	If the Veteran is found not to have 
PTSD, whether he has another acquired 
psychiatric disorder, to include anxiety 
disorder, and whether it is at least as 
likely as not related to his period of 
service, to include his claimed in-
service stressors, or whether such a 
relationship is unlikely. 
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  


3.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of the tingling and burning 
sensations in his feet, to include whether 
these symptoms represent peripheral 
neuropathy or an effect of spinal stenosis.  
The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's tingling 
and burning sensations of the feet represent 
peripheral neuropathy or are a symptom of 
lumbar stenosis.  The examiner should conduct 
all indicated tests and studies and provide a 
complete rationale for the opinion stated.  

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered. 

4.  If the examiner finds that the Veteran 
has peripheral neuropathy as a result of the 
examination requested in paragraph 3, or if 
other newly acquired evidence establishes the 
presence of this disability, the AOJ should 
conduct any further development that may be 
warranted based on any additional information 
received and then readjudicate the claim on 
the merits.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

5.  If and only if the examiner referenced in 
paragraph 3 finds that the Veteran's burning 
and tingling sensations in the feet are 
symptoms of lumbar stenosis or another 
orthopedic condition, this theory of the 
claim should be developed by the regional 
office, to include sending the Veteran a VCAA 
notice letter and conducting any other 
development that may be warranted. 

6.  After all appropriate development has 
been conducted with respect to the issues of 
service connection for PTSD or other acquired 
psychiatric disorder and peripheral 
neuropathy (and lumbar stenosis only if 
required pursuant to paragraph 5 above), the 
AOJ should adjudicate this issues on the 
merits.  If service connection is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

7.  The AOJ should provide the Veteran with 
an SOC addressing the service connection 
claim for a right ear hearing loss 
disability.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not filed, the 
claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


